MEMORANDUM ***
Varender Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination. See Bandari v. INS, 227 F.3d 1160, 1165 (9th Cir.2000). We grant the petition and remand for further proceedings.
The IJ’s adverse credibility determination is not supported by substantial evidence. The IJ relies on minor inconsistencies, such as which day a wooden ruler was used to beat Singh, and the year of an election boycott. See id. at 1166. Absent these purported weaknesses in Singh’s testimony, the IJ erred by requiring corroborating evidence. See Kaur v. Ashcroft, 379 F.3d 876, 889-90 (9th Cir.2004) (stating that corroborative evidence is not required absent any other weaknesses in petitioner’s testimony).
Accordingly, we remand to the BIA for further proceedings to determine the merits of Singh’s case. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
*156PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.